DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10, 12-15 and 17 are objected to because of the following informalities:  
Claim 10 Ln 1-2, please amend to -- wherein the first ring comprises a number of blocks separated by a thin section[[s]] of the at least one thin section --.
Claim 12 Ln 2, please amend to --[[the]] an axial extension--.
Claim 13 states “the first ring and the second ring” but the claims is written as dependent upon claim 1 which does not comprise a first and second ring.  However, claim 3 does provide a first and second ring.  It is believed the dependency is a typo.  Therefore, please amend the claim to be dependent upon claim 3.
Claim 14 Ln 2, please amend to --[[fibre]] fiber reinforced plastics material--.
Claim 15 Ln 1, please amend to --comprising [[a]] the piston--.
Claim 17 states “the second ring” but the claims is written as dependent upon claim 2 which does not comprise a second ring.  However, claim 3 does provide a first and second ring.  It is believed the dependency is a typo.  Therefore, please amend the claim to be dependent upon claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 Ln 2-3 cites the limitation "wherein the two rings are located on both sides of a center of mass of the insert”.  The drawings only depict two rings and when taken into consideration along with the ‘at least two’ rings of claim 1 lines 2-3, it is unclear if the two rings are the same as or different from the ‘at least two rings’ stated in claim 1.  Furthermore, the term ‘rings are located on both sides of a center of mass is unclear.  This is unclear because it may result in both rings straddling the center of mass which is not depicted in the specification and the fact that there may be additional rings due to the language of claim 1.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --the at least two rings [[are]] comprise a first ring and a second ring, the first ring is located on one side of a center of mass of the insert and the second ring is located on another side of the center of mass--.
Claim 3 Ln 1-2 cites the limitation "a first ring… a second ring”.  The drawings only depict two rings and when taken into consideration along with the ‘at least two’ rings of claim 1 lines 2-3, it is unclear if the two rings are the same as or different from the ‘at least two rings’ stated in claim 1.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- a first ring of the at least two rings… a second ring of the at least two rings--.
Claim 6 Ln 1 cites the limitation "the second ring”.  The drawings only depict two rings and when taken into consideration along with the ‘at least two’ rings of claim 1 lines 2-3, it is unclear if the two rings are the same as or different from the ‘at least two rings’ stated in claim 1.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[the]] a second ring of the at least two rings--.
Claim 7 Ln 1-3 cites the limitation " wherein the insert comprises a conical section near an end remote from the open end of the hollow and the second pliable ring is arranged around the conical section”.  The open end lacks antecedent basis and is unclear how the open end is related to the hollow stated in claim 1.  Furthermore, the ‘second pliable ring’ lacks antecedent basis. The drawings only depict two rings and when taken into consideration along with the ‘at least two’ rings of claim 1 lines 2-3, it is unclear if this ring is the same as or different from the ‘at least two rings’ stated in claim 1.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --wherein the insert comprises a conical section near an end remote from [[the]] an open end of the hollow and [[the]] a second pliable ring of the at least two rings is arranged around the conical section --.
Claim 9 Ln 1-3 cites the limitation "wherein at least the first ring comprises at least one thin section having a radial extent smaller than the largest radial extent of the ring”.  The drawings only depict two rings and when taken into consideration along with the ‘at least two’ rings of claim 1 lines 2-3, it is unclear if the first ring is the same as or different from the ‘at least two rings’ stated in claim 1.  Furthermore, ‘the ring’ is unclear if it is referring to the first ring or the at least two rings of claim 1.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --wherein at least [[the]] a first ring of the at least two rings comprises at least one thin section having a radial extent smaller than [[the]] a largest radial extent of the first ring--.
Claim 16 Ln 1-2 cites the limitation "a first ring… a second ring”.  The drawings only depict two rings and when taken into consideration along with the ‘at least two’ rings of claim 1 lines 2-3 and an additional first and second ring stated/interpreted within claim 2, it is unclear if the two rings are the same as or different from the ‘at least two rings’ stated in claim 1.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as -- [[a]] the first ring… [[a]] the second ring --.
Claim 17 Ln 1 states the limitation “the second ring”.  However, based upon the interpretation of claim 2, this limitation no longer has an antecedent basis issue.
Claim 18 Ln 1 states the limitation “the second ring”.  However, based upon the interpretation of claim 3, this limitation no longer has an antecedent basis issue.
Claim 19 Ln 1 states the limitation “the second ring”.  However, based upon the interpretation of claim 3, this limitation no longer has an antecedent basis issue.
Claim 20 Ln 1 states the limitation “the second ring”.  However, based upon the interpretation of claim 3, this limitation no longer has an antecedent basis issue.
Claims 4-5, 10-12, 17-20 are rejected at least for their dependence upon one of claim 2, 3 and 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/038,959 (reference application, hereinafter RA). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the following terms of each application are found to be patentably indistinct.
Claim
17/038,818
17/038,959
Claim
1
A piston of a hydraulic piston machine, the piston havinga hollow surrounded by a wall andan insert arranged in the hollow, 
wherein at least two pliable rings are arranged between the insert and the wall
A hydraulic piston machine comprising a piston havinga hollow surrounded by a wall and an insert arranged in the hollow, wherein the insert comprises a section which extends out of the hollow
1


wherein the insert is secured in the hollow at a first position and at a second position, the first and second positions having a predetermined distance to each other
5


wherein the insert is secured in the first position by means of a first pliable ring and in the second position by means of a second pliable ring
8


Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of RA.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of RA.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of RA.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of RA.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of RA.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of RA.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of RA.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of RA.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of RA.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiethoff; Roger H. US 3828654 A, hereinafter Wiethoff.
Regarding claim 1, Wiethoff discloses (Fig. 2, 4) a piston (56) of a hydraulic piston machine (10), the piston having 
a hollow (124) surrounded by a wall (70) and 
an insert (72) arranged in the hollow, 
wherein at least two pliable rings (80, Col 5 Ln 39-40 states that 80 functions as a seal and is therefore fundamentally pliable/flexible in nature; 86, Col 4 Ln 40-45 states there are portions (90) of 86 that are deformable and therefore pliable in the sense that it may be deformed) are arranged between the insert and the wall.
Regarding claim 2, Wiethoff discloses (Fig. 2, 4) the two rings are located on both sides of a center of mass of the insert (they are depicted at either end of the insert and therefore one is depicted on either side of the center of mass).
Regarding claim 3, Wiethoff discloses (Fig. 2, 4) a first ring (86) secures an axial position of the insert in the piston (Col 4 Ln 40-45) and a second ring (80) secures a radial position of the insert in the hollow only (as depicted, 80 does not restrict the axial position of the insert but does restrict the radial position only).
Regarding claim 4, Wiethoff discloses (Fig. 2, 4) the first ring (86) is located adjacent an open end (depicted right end in Fig. 2) of the hollow.
Regarding claim 5, Wiethoff discloses (Fig. 2, 4) the first ring (86) is arranged in an inner groove (as depicted by the triangular portions/threads at least a portion of 86 is located in groove in the wall) in the wall and in an outer groove in the insert (as depicted, there is a radially lesser portion adjacent portion (82) wherein 86 resides that the examiner has interpreted as an open-ended groove).
Regarding claim 8, Wiethoff discloses (Fig. 2, 4) a gap (as depicted, there is a space/gap between 72/70) is formed between the insert (72) and the wall (70).
Regarding claim 9, Wiethoff discloses (Fig. 2, 4) at least the first ring comprises at least one thin section having a radial extent smaller than the largest radial extent of the ring (as depicted in Fig. 4, there are thin sections radially spaced circumferentially and located between portions (90) which have a larger radial extent than the thin sections).
Regarding claim 10, Wiethoff discloses (Fig. 2, 4) the ring comprises a number of blocks (90, interpreted as a ‘chunk’ or ‘larger portion’) separated by thin sections.
Regarding claim 11, Wiethoff discloses (Fig. 2, 4) the blocks are spaced equidistantly (as depicted, the 90s are spaced equidistantly circumferentially).
Regarding claim 15, Wiethoff discloses (Fig. 2, 4) a hydraulic piston machine (10) comprising a piston according to claim 1.
Regarding claim 16, Wiethoff discloses (Fig. 2, 4) a first ring (86) secures an axial position of the insert in the piston (Col 4 Ln 40-45) and a second ring (80) secures a radial position of the insert in the hollow only (as depicted, 80 does not restrict the axial position of the insert but does restrict the radial position only).
Regarding claim 17, Wiethoff discloses (Fig. 2, 4) the second ring rests against a bottom of the hollow.
Regarding claim 18, Wiethoff discloses (Fig. 2, 4) the second ring rests against a bottom of the hollow.
Regarding claim 19, Wiethoff discloses (Fig. 2, 4) the second ring rests against a bottom of the hollow.
Regarding claim 20, Wiethoff discloses (Fig. 2, 4) the second ring rests against a bottom of the hollow.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bristow; Gavin C. et al. US 3999468 A, hereinafter Bristow.
Regarding claim 1, Bristow discloses (Fig. 1-4) a piston (10) of a hydraulic piston machine, the piston having 
a hollow (13) surrounded by a wall (11) and 
an insert (the depicted object in Fig. 2 occupying (13)) arranged in the hollow, 
wherein at least two pliable rings (20, 21, disclosed as ‘snap rings’ which are fundamentally pliable/flexible) are arranged between the insert and the wall.
Regarding claim 13, Wiethoff discloses (Fig. 2, 4) the first ring and the second ring have the same form (as depicted in Fig. 2, 3 and disclosed in Col 2 Ln 49-54 as having the same form).

Allowable Subject Matter
Claims 6, 7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Wiethoff discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the second ring rests against a bottom of the hollow.  The prior art does not anticipate nor render obvious the combination set forth in this claim.  Therefore, Claim 6 contains allowable subject matter.
Regarding claim 7, Wiethoff discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the insert comprises a conical section near an end remote from the open end of the hollow and the second pliable ring is arranged around the conical section.  The prior art does not anticipate nor render obvious the combination set forth in this claim.  Therefore, Claim 7 contains allowable subject matter.
Regarding claim 12, Wiethoff discloses the claimed invention substantially as claimed, as set forth above for Claim 10 except fails to explicitly state that the thin sections have an axial extension smaller than the axial extension of the blocks.  The prior art does not anticipate nor render obvious the combination set forth in this claim.  Therefore, Claim 12 contains allowable subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wiethoff, in view of Adler; Bernhard et al. US 5216943 A, hereinafter Adler.  Wiethoff and Adler are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (hydraulic machine pistons); or the reference is reasonably pertinent to the problem faced by the inventor (assembly/construction techniques for pistons).  MPEP2141.01(a) I.
Regarding claim 14, Wiethoff discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the insert is of a ceramic material or of fiber reinforced plastics.  Instead, Wiethoff doesn’t not disclose the material of its insert and thereby relies of one of ordinary skill in the art to choose a material.
Adler discloses (Fig. 11) a piston of a hydraulic piston machine, the piston having 
a hollow (17) surrounded by a wall (1) and 
an insert (16) arranged in the hollow, 
wherein the insert is of a ceramic material or of fiber reinforced plastics (Adler states that ceramics and fiber reinforced plastics such as carbon fiber are used as insert materials (Col 3 Ln 10-24) because they increase stability or reduce weight of the piston (Col 3 Ln 5-9).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Wiethoff, by forming the insert of ceramic or fiber reinforced plastics, as taught by Adler, for the purpose of increasing stability or reducing the weight of the piston.

Relevant Art
The following is a listing of relevant art: US 20160273653, US 20210148343, US 2861278, US 5007332, US 5216943, US 2998288, US 3113491 all disclose pistons for hydraulic machines comprising inserts and retaining methods.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/          Examiner, Art Unit 3745                                                                                                                                                                                              
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745